Citation Nr: 0733697	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-07 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) on a schedular basis.  

3.  Entitlement to a TDIU on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	J. DePlois, Esq.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
October 1969 to June 1973, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from March 2004 and August 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied a rating in excess of 20 
percent for the veteran's service-connected diabetes 
mellitus.  

The issue of extraschedular entitlement to a TDIU is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus, type 
II, requires insulin therapy and a restricted diet; the 
preponderance of evidence is against a finding of regulation 
of activities prescribed by a health care provider and there 
is no medical evidence of ketoacidosis or hypoglycemic 
reactions, nor has his diabetes necessitated hospitalizations 
or bi-monthly visits to a diabetic care provider.  

2.  The veteran' sole service-connected disability is 
diabetes mellitus, rated 20 percent; thus, the schedular 
requirements for a TDIU are not met.  


CONCLUSIONS OF LAW

1.  The criteria for a scheduler rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.119, Diagnostic Code 7193 (2007).  

2.  The criteria for a schedular TDIU evaluation have not 
been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In December 2004 and February 2005 letters, the 
veteran was notified of the information and evidence needed 
to substantiate and complete his claim for a TDIU.  The 
veteran was specifically informed as to what evidence he was 
to provide and to what evidence VA would attempt to obtain on 
his behalf.  He was also notified of the need to give VA any 
evidence pertaining to this claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Regarding his claim for an increase in 
evaluation for diabetes mellitus, it does not appear as if 
the veteran was informed of the need to show an increase in 
severity via a VCAA notification letter.  However, the 
veteran clearly showed that he had actual knowledge of the 
need to show an increase in severity of his diabetes 
mellitus.  This is exemplified by his stating that his 
condition was so severe that it mandated a regulation of his 
activities, a regulatory requirement for a higher evaluation 
for diabetes.  Given this, and given that a statement of the 
case was issued which gave the veteran knowledge of the 
regulatory criteria for an increase along with a re-
adjudication of the claim, means that the duty to notify the 
veteran has been satisfied.  See Overton v. Nicholson, 20 
Vet. App. 427, 438 (recognizing that a review of the entire 
record, in relation to 38 U.S.C.A. § 7104(a), and examination 
of various predecisional communications, can assist in 
determining whether the veteran had been "afforded a 
meaningful opportunity to participate in the adjudication"); 
see also Dalton v. Nicholson, No. 04-1196, slip. op. at 5 
(U.S. Vet. App. Feb. 16, 2007) (holding that the veteran was 
not prejudiced by the lack of sufficient notification prior 
to adjudication because the record demonstrated that the 
veteran, through his counsel, was aware of the information 
and evidence necessary to establish entitlement to the 
benefits sought).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
occurred in this case. 
  
With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claims be granted; however, such notice was after the 
RO's initial denial.  The Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881, 886 
(Fed. Cir. 2007), the Federal Circuit held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that 
once an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra ("this opinion does not . . . 
change the rule that reversal resulted the essential fairness 
of the adjudication to have been affected").  That is, "the 
key to determining whether an error is prejudicial is the 
effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra.  "[A]n error is 
not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" see id., at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra; accord 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (determining 
that no prejudicial error to veteran resulted in defective 
VCAA notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  Accordingly, "there could be no 
prejudice if the purpose behind the notice has been satisfied 
. . . that is, affording a claimant a meaningful opportunity 
to participate effectively in the processing of [the] claim. 
. . ."  Mayfield, supra, at 128.

For reasons discussed in further detail below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims for a higher rating for his service-
connected diabetes and for a schedular TDIU.  Thus, any 
question as to timing of notification for the rating or 
effective date to be assigned is moot.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Timely notice of the two Dingess 
elements would not have operated to alter the outcome in the 
instant case where evidence establishing regulation of daily 
activities due to diabetes and schedular entitlement to a 
TDIU was lacking.  Sanders, supra (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.  While the veteran does not have the burden 
of demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  In this 
case, the RO has obtained all existing medical records 
identified by the veteran.  Medical examinations to evaluate 
the disability at issue were conducted and they are adequate 
for rating purposes.  Under such circumstances, there is no 
duty to provide another examination or medical opinion.  38 
C.F.R. §§ 3.326, 3.327 (2007).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Increased Rating

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Legal Criteria-TDIU

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration. 38 C.F.R. § 4.16(b).

Analysis-Diabetes Mellitus 

The veteran is rated as 20 percent disabled for his service-
connected diabetes mellitus.  He contends, in essence, that 
his condition is more severe than what is contemplated in the 
current rating, and that he should be entitled to a higher 
evaluation.  

Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913. Under this regulation, a 20 percent 
rating is warranted for diabetes requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet; and a 40 percent rating is warranted for diabetes 
mellitus requiring insulin, restricted diet and regulation of 
activities (emphasis added); a 60 percent rating is warranted 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if evaluated 
separately; and a maximum 100 percent rating is warranted for 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

The record indicates that the veteran is on a special 
diabetic diet and that he requires insulin therapy to control 
his diabetes mellitus, which is consistent with his current 
20 percent rating.  He contends that his diabetes also 
necessitates regulation of his activities and as such, he is 
entitled to the next highest rating of 40 percent under 
Diagnostic Code 7913.  There is no indication in the record 
that the veteran has had a physician or other health care 
provider state that his diabetes requires regulation of his 
activities.  Indeed, in VA examinations dated in August 2001 
and January 2004, the veteran specifically denied having any 
activity restrictions due to his diabetes.  

To support his contention regarding a regulation of 
activities, the veteran has submitted evidence which shows 
that he surrendered his commercial driver's license because 
of his diabetes.  There is, however, no indication that this 
action was ordered by a physician or other health care 
provider.  In the absence of medical evidence or a competent 
opinion prescribing regulation of activities to treat 
diabetes mellitus, such evidence is of minimal probative 
value and is outweighed by the medical evidence of record, 
including treatment records, which show no such prescription.  
Regarding an evaluation in excess of 40 percent, the veteran 
has not exhibited ketoacidosis, hypoglycemic reactions, or 
the need for hospitalization/diabetic care visits of such a 
frequency to warrant a higher rating.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for diabetes mellitus.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply to the instant 
case.  38 U.S.C.A. § 5107(b); see also, e.g., Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant");Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

The veteran also contends, in essence, that his diabetes 
mellitus has resulted in marked interference with employment.  
The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  Given the circumstances of this case, 
there is a basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).  This matter is 
addressed in the remand below.

It is further contended on behalf of and by the veteran that 
that his diabetes mellitus precludes substantially gainful 
employment.  This matter (entitlement to a TDIU) is addressed 
below.
TDIU-Schedular Basis

It is the veteran's contention that his diabetes prevents him 
from being able to engage in gainful employment and that as 
such, he should be entitled to a TDIU.  His sole service 
connected disability is diabetes mellitus, which is rated 20 
percent.  

The veteran does not meet the initial threshold for a 
schedular TDIU, as his service-connected disability is 20 
percent disabling, well below the required 60 percent 
necessary to meet the schedular criteria.  See 38 C.F.R. §§ 
3.340, 3.341, 4.16.  As this is the case, the veteran cannot 
be granted a TDIU on a schedular basis and that part of his 
TDIU claim must be denied.   


ORDER

Entitlement to a scheduler rating in excess of 20 percent for 
diabetes mellitus is denied.  

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) on a schedular basis is 
denied.  


REMAND

A veteran may be awarded a TDIU rating upon a showing that he 
is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his 
service-connected disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may 
be assigned where the schedular rating is less than total 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a). Consideration may be given to a veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or the 
impairment caused by any non-service- connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGC 75-91.  The issue is whether the 
veteran's service-connected disabilities preclude him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 
356 (1991).  In a claim for TDIU, the Board may not reject 
the claim without producing evidence, as distinguished from 
mere conjecture, that the veteran's service-connected 
disability or disabilities do not prevent him from performing 
work that would produce sufficient income to be other than 
marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether the veteran is entitled to a TDIU, 
neither his non-service-connected disabilities nor his age 
may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The Court has held that the central inquiry in 
determining whether a veteran is entitled to a total rating 
based on individual unemployability is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  The test of individual unemployability is whether 
the veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; Hatlestad, at 529.

As noted in the decision above, the veteran does not meet the 
initial threshold for a schedular TDIU, as his service-
connected disability is 20 percent disabling.  38 C.F.R. § 
4.16.  It is apparent that his diabetes limits his employment 
options, in that the veteran has been required to surrender 
his commercial driver's license because he requires insulin.  
The veteran has reported this several times to his diabetic 
care providers at VA, and has submitted a copy of the 
documentation of the license surrender.  However, there is no 
competent opinion that he is precluded from all forms of 
substantially gainful employment consistent with his 
education and employment history because of his diabetes.

The veteran is currently unemployed, but does engage in some 
activities such as raising rabbits for a hobby and helping in 
renovation activities at his local church.  Therefore, while 
there is evidence of interference with employment, the Board 
finds that a VA Social and Industrial Assessment, performed 
by a social worker, is necessary to determine if the veteran 
is able to engage in any type of gainful employment 
consistent with his education and employment history.  If the 
result of this assessment, and any other examination with an 
opinion if indicated, is that the veteran is so disabled by 
his diabetes mellitus that he is precluded form performing 
substantially gainful employment consistent with his 
education and employment experience, the claim should be 
referred to the Director of VA's Compensation and Pension 
Service (Chief Benefits Director) for consideration of an 
extraschedular TDIU.  If a referral for consideration of an 
extraschedular TDIU is not warranted or if such benefit is 
denied by the Chief Benefits Director, the issue of 
entitlement to an extraschedular rating under the provisions 
of 38 C.F.R. § 3.321 must be considered.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Schedule the veteran for an 
appointment with a VA social worker so 
that a Social and Industrial assessment 
can be performed.  In the assessment, the 
social worker must address whether the 
veteran's service-connected diabetes 
mellitus is so disabling as to prevent him 
from performing any type of substantially 
gainful employment consistent with his 
education and employment history.  A full 
rationale should be included with the 
assessment.  
If the examiner is of the opinion that the 
veteran's diabetes is so severe as to 
preclude him from engaging in gainful 
employment, the file is to be referred to 
the Director of VA's Compensation and 
Pension Service for extraschedular 
consideration of a TDIU.  

If the Chief Benefits Director finds that 
a TDIU on an extraschedular basis is not 
warranted, the issue of entitlement to an 
extraschedular rating under the provisions 
of 38 C.F.R. § 3.321 must be addressed. 

3.  After the above development has been 
completed and any other development that 
is warranted (e.g., medical examination 
with opinion), re-adjudicate the claims 
for entitlement to a TDIU on an 
extraschedular basis and an extraschedular 
rating for diabetes mellitus under 
38 C.F.R. § 3.321.  If the decision 
remains less than fully favorable, provide 
a supplemental statement of the case to 
the veteran and his representative and 
forward the case to the Board for final 
adjudication.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


